DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 7/22/2022. As directed by the amendment: no claims have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-10 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US Publication 2016/0166782 A1) in view of Levy et al. (US Publication 2016/0213835 A1).
Regarding claim 1, Levy ‘782 discloses a medical contrast suspension generating delivery apparatus (Fig. 2), comprising: 
a Venturi-agitating tip assembly (Figs. 4A-4C); 
a source of pressurized medical carbon dioxide (27); 
a source of a medical solution (290); 
a dual lumen catheter (260) connecting the Venturi-agitating tip assembly to the source of pressurized medical carbon dioxide and the source of the medical solution (Fig. 2). 
Levy ‘782 is silent regarding
the source of a medical solution being an iodinated contrast medium.
Levy ‘835 teaches a contrast medium being an iodinated contrast medium (Paragraph [0090]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the source of a medical solution of Levy ‘782 to incorporate the teachings of Levy ‘835 to incorporate being an iodinated contrast medium in order to provide a better correlation in a representative image with smaller blood vessels (Paragraph [0090]).
Regarding claim 2, Levy ‘782 in view of Levy ‘835 disclose the delivery apparatus according to claim 1, wherein the source of pressurized medical carbon dioxide includes a compressed medical fluid unit (1, Levy ‘782).  
Levy ‘782 is silent regarding
wherein the source of pressurized medical carbon dioxide includes a pressure delivery syringe.  
Levy ‘835 teaches wherein the source of pressurized medical carbon dioxide includes a pressure delivery syringe of a compressed medical fluid unit (Paragraph [0008], Levy ‘835).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the source of the pressurized medical carbon dioxide of Levy ‘782 to incorporate the teachings of Levy ‘835 to incorporate a pressure delivery syringe of a compressed medical fluid unit in order to deliver controlled volumes of liquid and gaseous substances to patients using a traditional method (Paragraph [0008], Levy ‘835).
Regarding claim 3, Levy ‘782 in view of Levy ‘835 disclose the delivery apparatus according to claim 2, wherein the source of the iodinated contrast medium includes a contrast syringe (290, Levy ‘782).  
Regarding claim 4, Levy ‘782 in view of Levy ‘835 disclose the delivery apparatus according to claim 3, wherein a micro-hose (256, Levy ‘782) connects the source of pressurized medical carbon dioxide to a first lumen (272, Levy ‘782) of the dual lumen (Fig. 2, Levy ‘782).  
Regarding claim 5, Levy ‘782 in view of Levy ‘835 disclose the delivery apparatus according to claim 4, wherein the source of the iodinated contrast medium is connected to the second lumen (274, Levy ‘782) of the dual lumen catheter to deliver the iodinated contrast medium to the second lumen of the dual lumen catheter (Fig. 2, Levy ‘782).  
Regarding claim 7, Levy ‘782 in view of Levy ‘835 disclose the delivery apparatus according to claim 1, wherein the source of the iodinated contrast medium includes a contrast syringe (290, Levy ‘782).  
Regarding claim 9, Levy ‘782 in view of Levy ‘835 disclose the delivery apparatus according to claim 1, wherein a micro-hose (256 , Levy ‘782) connects the source of pressurized medical carbon dioxide to a first lumen (272, Levy ‘782) of the dual lumen (Fig. 2, Levy ‘782).
Regarding claim 10, Levy ‘782 in view of Levy ‘835 disclose the delivery apparatus according to claim 9, wherein the source of the iodinated contrast medium is connected to the second lumen (274, Levy ‘782) of the dual lumen catheter to deliver the iodinated contrast medium to the second lumen of the dual lumen catheter (Fig. 2, Levy ‘782).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US Publication 2016/0166782 A1) in view of Levy et al. (US Publication 2016/0213835 A1) further in view of Baran (US Patent 5,964,223 A).
Regarding claim 6, Levy ‘782 in view of Levy ‘835 disclose the delivery apparatus according to claim 3, but are silent regarding wherein the contrast syringe includes a one-way valve at its outlet to ensure that iodinated contrast medium from the contrast syringe only flows out of the contrast syringe.  
Baran teaches a check valve between a reservoir and an injection port (Cols 33-34, lines 57-2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contrast syringe of Levy ‘782 in view of Levy ‘835 to incorporate the teachings of Baran to incorporate check (one-way) valve at its outlet in order to ensure that the liquid cannot flow or diffuse backwards into the reservoir (Cols 33-34, lines 57-2).
Regarding claim 8, Levy ‘782 in view of Levy ‘835 disclose the delivery apparatus according to claim 7, but are silent regarding wherein the contrast syringe includes a one-way valve at its outlet to ensure that iodinated contrast medium from the contrast syringe only flows out of the contrast syringe.  
Baran teaches a check valve between a reservoir and an injection port (Cols 33-34, lines 57-2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the contrast syringe of Levy ‘782 in view of Levy ‘835 to incorporate the teachings of Baran to incorporate check (one-way) valve at its outlet in order to ensure that the liquid cannot flow or diffuse backwards into the reservoir (Cols 33-34, lines 57-2).
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on pages 4-5, that Levy 835 teaches away from the use of iodinated contrast mediums, the Examiner respectfully disagrees. Levy 835 teaches that while a higher volume is CO2 is required in the much larger vessels, typically, smaller vessels, especially those 10 mm or smaller, demonstrate a better correlation with iodinated contrast (Paragraph [0090], Levy 835). Neither Levy 782 not Levy 835 alone teach pressurized medical carbon dioxide and an iodinated contrast medium, however the combination of both references would. Levy 782 teaches mixing compressed CO2 with a medical solution and that the medical solution may be varied depending on the medical need for the individual vessel/patient (Paragraph [0092], Levy 782), which in this case, would be modified by Levy 835 to be an iodinated contrast medium to obtain improved images of the vascular system in smaller vessels, especially those 10 mm or smaller, which demonstrated a better correlation with iodinated contrast (Paragraph [0090], Levy 835). Therefore the modification of Levy 835, which already teaches mixing compressed CO2 with a medical solution, would be modified by Levy 782 to teach wherein the medical solution is an iodinated contrast medium. 
In response to applicant's arguments, on pages 5-6, that Levy 835 does not teach “wherein the source of pressurized medical carbon dioxide includes a pressure delivery syringe”, the Examiner respectfully disagrees. Levy 835 teaches that CO2 is delivered from a pressurized cylinder to a syringe (Paragraph [0008], Levy 835). Levy 782 fails to teach a pressure delivery syringe, therefore modifying Levy 782 to incorporate a pressure delivery syringe as taught by Levy 835 would allow for delivery of controlled volumes of liquid and gaseous substances to patients using a traditional method (Paragraph [0008], Levy 835).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783